UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

nee een neenenenee X
UNITED STATES OF AMERICA,

 

ORDER REQUESTING
DESIGNATION OF A DISTRICT
-against - JUDGE FROM OUTSIDE THE
, EASTERN DISTRICT OF NEW
YORK

LUCIO CELLI,
19-CR-127

Defendant.
sree scesacnne cannasenisiessie x
ROSLYNN R. MAUSKOPFE, Chief United States District Judge.

 

IT APPEARING that an indictment in United States of America v. Lucio Celli,
Case No. 19-CR-127 was returned by a grand jury of the Eastern District of New York
and assigned to a judge of this Court, pursuant to the Clerk’s Office regular operating
procedures; and

IT FURTHER APPEARING that both the Complaint and the indictment filed in
19-CR-12 alleges that victims of the alleged crime are judges of this Court; and

IT FURTHER APPEARING that based upon the above stated circumstances,
the impartiality of the United States District Judges of the United States District
Court for the Eastern District of New York might reasonably be questioned;

IT IS THEREFORE DETERMINED that, pursuant to 28 U.S.C. § 455(a), said
United States District Judges of the Eastern District of New York are disqualified from
presiding in case 19-CR-127; and

IT WILL THEREFORE BE REQUESTED that the Chief Judge of the Second
Circuit Court of Appeals designate a judge from outside the Eastern District of New York
but from within the Second Circuit, pursuant to 28 U.S.C. §§ 292(b) and 294(c), to perform
the duties of United States District Judge temporarily for the Eastern District of New York
for the specific case, United States of America v. Lucio Celli, Case No. 19-CR-127, and all
related matters.

SO ORDERED.

Dated: Brooklyn, New York ge. c ly _ yO Meee rteoy

October 5, 2020

 

ROSLYNN R. MAUSKOPF
Chief United States District Judge
